DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the salt barrier disposed between the drainage layer and a saline layer (claim 1; note that the drawings (see Figs. 2-3) show only that the salt barrier 4 is disposed between the planting layer 3 and the transition layer 5, but not between the drainage layer and saline layer) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because Figs. 4-7 contain excessive text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on pg. 4, ln 29-30 references to Figs. 2 and 3 should be swapped to properly describe that Fig. 2 represents the simulation device and Fig. 3 represents the actual salt-isolated rain garden structure, consistent with the drawings.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, “the” should be inserted before “drainage pipe” in line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom of the depression to up" in line 4.  There is insufficient antecedent basis for “the bottom” in the claim. Furthermore, “to up” is unclear. It is recommended that the limitation be replaced with “bottom to top of the depression”.
Claim 2 recites the term “and” in line 2, which appears to require the salt barrier including all three components (river sand, zeolite, and ceramsite), which is inconsistent with the term “or” in the last line of claim 1, which requires only one of the three components. For examination purposes, the limitation in claim 2 will be interpreted as “or”, consistent with the limitation in claim 1.
Claims 3-6 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 206232572) in view of Kim (KR 20110004681) and Li (CN 107386415), machine translations attached.
For claim 1, Zheng teaches a salt-isolated rain garden structure, comprising a depression surrounded by side slopes (Fig. 1 shows a depression and ref. 2 forming slopes; Abstract and pg. 3, ln 37-41 of machine translation), wherein a 30 cm thick drainage layer 3-4-3 (Fig. 1; pg. 4, ln 1-5 describes a gravel layer 3-4-3 having a thickness of 30 cm), a 10-30 cm thick filler layer 3-4-1 (Fig. 1; pg. 4, ln 1-5 describes ceramic layer 3-4-1 having a thickness of 15 cm), a 10-20 cm thick transition layer 3-3 (Fig. 1; pg. 3, last paragraph describes filter layer 3-3 including sand and having a thickness of 10-20 cm), a 20-30 cm thick planting layer 3-2 (Fig. 1; pg. 3, last paragraph describes planting soil layer 3-2 having a thickness of 20-50 cm), a 5-8 cm thick mulch 
Zheng does not specifically teach the drainage layer being 10 cm thick, the transition layer being 5 cm thick, the mulch layer being 0.2-0.5 cm thick, the ponding layer being 15-20 cm thick, the salt barrier being disposed between the planting layer and the transition layer and/or between the drainage layer and a saline layer; a horizontal drainage pipe disposed at the bottom of the depression; and the overflow pipe and drainage pipe are connected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the layers of Zheng such that the drainage layer is 10 cm thick, the transition layer is 5 cm thick, the mulch layer is 0.2-0.5 cm thick, and the ponding layer is 15-20 cm thick in order to provide the desired level of drainage, filtration, and nutrients to optimize growth of the plants, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Li teaches a salt-isolated rain garden structure, comprising a vertical overflow pipe (vertical tube leading to ref. 15 in Fig. 3 in which refs. 16-18,21 are located; note that water is capable of overflowing out of ref. 15 via the vertical tube or into the vertical tube from the lawn surface in the event of heavy rains) and a horizontal drainage pipe 15 (note that ref. 15 is horizontally situated as shown in Fig. 3 and functions as a horizontal drainage pipe by holding water that drains downward) are disposed at the bottom of the depression (Fig. 3); the overflow pipe and drainage pipe are connected (Fig. 3) in order to effectively collect purified rainwater for reuse (pg. 2, ln 31-43 of machine translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the salt-isolated rain garden structure of Zheng to include a horizontal drainage pipe disposed at the bottom of the depression; and the overflow pipe and drainage pipe are connected as taught by Li in order to effectively collect purified rainwater for reuse.

For claim 3, Zheng as modified by Kim and Li teaches (references to Zheng) wherein the drainage layer is filled with gravel with a diameter of 10-20 mm (pg. 4, ln 1-5 describes zeolite grain diameter is 2-10 mm).
For claim 4, Zheng as modified by Kim and Li teaches (references to Zheng) wherein the transition layer is filled with medium sand with a particle size of 0.35-0.50 mm (pg. 3, last paragraph describes filter layer 3-3 including sand having a grain diameter of 0.25-0.5 mm).
For claim 6, Zheng as modified by Kim and Li teaches (references to Zheng) wherein the mulch layer is bark (pg. 3-1 describes covering layer 3-1 including crushed bark) or gravel, and the transition layer is a permeable geotextile or medium sand (pg. 3, last paragraph describes filter layer 3-3 including sand).	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 206232572) in view of Kim (KR 20110004681) and Li (CN 107386415), as applied to claim 1 above, and further in view of Lind (WO 2007091944).
For claim 5, Zheng as modified by Kim and Li does not explicitly teach wherein the filler layer is planting soil comprising a mixture of 30% of common greening topsoil, 50% of sandy soil and 20% of peat soil (by volume).

Lind does not specifically teach the mixture including 30% of common greening topsoil, 50% of sandy soil and 20% of peat soil (by volume).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentages of the ingredients in the mixture of Zheng as modified by Kim, Li and Lind to include 30% of common greening topsoil, 50% of sandy soil and 20% of peat soil (by volume) as taught by Lind in order to adjust the proportions to provide a mixture with the desired level of nutrients, pH level, and porosity (Lind, pg. 4, ln 3-12), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643